Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered September 18, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that error was committed because the court failed to instruct the jury that the testimony of a police officer was entitled to no more credibility than that of any other witness is unpreserved for appellate review (see, CPL 470.05 [2]). Under the circumstances of this case, reversal is not warranted in the interest of justice (see, People v Peters, 157 AD2d 806).
The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Joy, Goldstein and Florio, JJ., concur.